Case 1:18-cv-01371-CRC Document 18 Filed 01/22/20 Page 1 of 2

(ot tls be Kad.

i(z2z{ 22

PER-319-2019
January 17, 2020

Honorable Christopher R. Cooper

United States District Judge

United States District Court for the District of Columbia
333 Constitution Ave., NW

Washington, D.C, 20001

Re: Tenaris S.A. v. Bolivarian Republic of Venezuela,
Case Nos. 1:18-cv-1371-CRC and 1:18-cy-1373-CJN (D.D.C.)

Dear Judge Cooper:

On behalf of the Bolivarian Republic of Venezuela (the “Republic”), | write to confirm
receipt of Your Honor’s letter, dated January 7, 2020, notifying the Republic of the pending
motions for default judgment in the above-referenced cases. | greatly appreciate Your Honor’s
discretion in notifying the Republic and providing it with an opportunity to respond to these
motions. The Republic is in the process of retaining the law firm of Curtis, Mallet-Prevost, Colt
& Mosle LLP and has instructed them to appear on behalf of the Republic and to file responses
to the pending motions in those cases by the deadline referenced in the letter, February 14, 2020.

Respectfully submitted,

|

Ly

José Ignacio Hernandez

cc: Honorable Carl J. Nichols

David Yury Livshiz (Freshfields Bruckhaus Deringer LLP

Gobierno dela Republica Bolivariana de Venezuela
Spoon

1 ate

Case 1:18-cv-01371-CRC_ Document 1 Filed: 01/22/20 Page 2 of 2

 

 

 

 

- .
£ vee
Ls
y nN LO
. . &
3 : he
, ae
.
Tope le
- -f oe coarse Sa meat dk ed .
Se oe ee ee -_~ ee ee ree OR oN EE ee et pe He
’
‘
ue
a el at :
1 .
won 4 ,
’ + ag
4
4
t
qo oe eee ee SS0e a eee 2 le Dhaka ee wae ee ee aot oe ses — . ee
’
